Citation Nr: 0939315	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-06 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD) 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In a July 2007 decision, the Board denied the Veteran's claim 
of service connection for PTSD.  The Veteran then filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2008, the Veteran's 
representative and VA General Counsel filed a joint motion 
for remand.  The Court granted the joint motion later in 
December 2008 and remanded the case to the Board for further 
action.

The only issue developed for the Board's review was a claim 
of service connection for PTSD.  However, the Board 
recognizes that it is the responsibility of the Board to 
consider alternate current conditions within the scope of the 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, the Veteran has also been diagnosed with major 
depressive disorder.  Thus, the Board has characterized the 
claim as it appears on the title page.  

In September 2009, the Veteran's representative submitted 
additional evidence to the Board in the form of a statement 
from a Dr. M.G. at the Philadelphia VA Medical Center (VAMC) 
and a July 2009 psychiatric examination report from Dr. M.C.  
The Veteran's representative waived review of the newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  However, in light 
of the remand set out below, the AOJ will have an opportunity 
review the newly submitted evidence and to re-adjudicate the 
Veteran's claim.




REMAND

In several statements dating from his September 2002 claim, 
the Veteran contends that he developed a psychiatric 
disability as a result of his active military service; thus, 
he contends that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Establishing service connection for PTSD specifically 
requires:  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  To substantiate a claim of service 
connection for PTSD, there must be credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  However, if the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  This is so in the absence of clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(1).

A review of the Veteran's service records reveals that the 
Veteran was attached to the 174th Ordnance Detachment, which 
was involved in a mortars renovation program at Cam Ranh Bay 
in the Republic of Vietnam.  In addition, the records 
indicate that the 174th Ordnance Detachment set up and manned 
additional lines at Pleiku and Qui Nhon, which put a strain 
on the availability of manpower for the line at Cam Ranh Bay.

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran did not have in-service treatment 
for or a diagnosis of a psychiatric disability.  The 
Veteran's July 1965 pre-induction examination report 
indicates that the Veteran reported no nervous trouble of any 
sort and was evaluated with a normal psychiatric evaluation.  
The Veteran's July 1967 separation examination report 
indicates that the Veteran reported no nervous trouble of any 
sort and was evaluated with a normal psychiatric evaluation.  

A review of the Veteran's post-service medical treatment 
records reveals that November 2000 and September 2006 
treatment records from the Philadelphia VAMC indicate that 
the Veteran has been treated for PTSD and depression.  In 
addition, a July 2002 VA examination and July 2009 
examination from Dr. M.C. indicate a diagnosis of PTSD and 
major depressive disorder.

In July 2002, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner noted that, "[t]he 
patient was somewhat evasive during the interview and it was 
difficult to pin down exactly what his combat trauma was."  
At the examination, the Veteran identified the following in-
service stressors:  (1) a friend was killed, but the Veteran 
was not present when that occurred; (2) the Veteran witnessed 
body bags at the airport upon landing in Vietnam for the 
first time; (3) the Veteran faced racial prejudice; (4) the 
Veteran was posted to guard duty without ammunition and 
experienced friendly fire; (5) the Veteran saw a giant 
lizard, which frightened him; (6) a friend committed suicide, 
but the Veteran was not present when that occurred; and (7) 
the Veteran received enemy fire while stationed in Pleiku 
with the First Cavalry Division.  The examiner diagnosed the 
Veteran with PTSD, major depressive disorder secondary to 
PTSD, alcohol dependence in sustained remission, and cocaine 
dependence in sustained remission.  The examiner concluded 
that the Veteran's symptoms of major depressive disorder far 
outweigh the symptoms of PTSD.

In a September 2003 statement, the Veteran identified the 
following in-service stressors:  (1) the Veteran witnessed 
combat from a plane prior to landing in Vietnam for the first 
time; (2) the Veteran witnessed body bags at the airport upon 
landing in Vietnam for the first time; (3) the Veteran was 
assigned the duty of mortar renovation; (4) the Veteran was 
posted to guard duty without ammunition and experienced 
friendly fire; (5) a friend called "Dubbs" committed 
suicide, but the Veteran was not present when that occurred; 
(6) the Veteran received enemy fire while stationed in Pleiku 
with the First Cavalry Division; and (7) the Veteran 
contracted malaria and was hospitalized for a week.

At a June 2007 hearing, the Veteran personally testified that 
he experienced the following in-service stressors:  (1) the 
Veteran was assigned the duty of mortar renovation; (2) the 
Veteran witnessed combat from a plane prior to landing in 
Vietnam for the first time; (3) the Veteran witnessed body 
bags at the airport upon landing in Vietnam for the first 
time; (4) the day he arrived in Vietnam, the Veteran was 
informed that a friend had been killed; (5) the Veteran was 
posted to guard duty without ammunition and experienced 
friendly fire; (6) the Veteran received enemy fire while 
stationed in Pleiku with the First Cavalry Division; (7) the 
Veteran almost fell out of a helicopter while delivering 
ammunition to hot spots; (8) a black panther entered the 
barbed wire perimeter of the Veteran's camp; (9) a friend 
called "Dubbs" committed suicide, but the Veteran was not 
present when that occurred; (10) the Veteran contracted 
malaria and had to be evacuated to a hospital; (11) the 
Veteran saw a prehistoric monster named "Pop Pop" that was 
the size of a mountain, similar in appearance to an iguana, 
and had a chameleon-like ability to blend in with its 
surroundings, which frightened the Veteran when it uncloaked. 

At a July 2009 examination with Dr. M.C., the Veteran 
identified a single in-service stressor:  the Veteran was 
assigned the duty of mortar renovation.  The examiner 
diagnosed the Veteran with:  PTSD, chronic with delayed 
onset; major depressive disorder, recurrent, severe, without 
psychotic features, in partial remission; alcohol dependence, 
in late sustained remission (postdating the development of 
PTSD); cocaine dependence, in late sustained remission 
(postdating the development of PTSD).

A November 2003 letter from the Center for Unit Records 
Research (CURR), submitted to the record by U.S. Senator 
Specter, shows that there was no evidence that the Veteran 
had been assigned to temporary duty or dispatched to a 
medical facility.  In addition, the letter indicated that 
more information was needed to research the casualties 
reported by the Veteran.  

The December 2008 joint motion found that VA had not 
fulfilled the duty to assist in the Veteran's claim.  The 
joint motion noted that the CURR evidence did not cover the 
Veteran's entire period of service in Vietnam.  In addition, 
the joint motion noted that:  (1) VA never attempted to 
verify what duties the Veteran was involved in with the 
mortars renovation program operated by the 174th Ordnance 
Detachment; (2) the Board did not address the fact that the 
Veteran did receive special orders for temporary duty for 
approximately 120 days to perform ammunition renovation at 
Qui Nhon; (3) VA made no attempt to verify the deaths 
reported by the Veteran; (4) the Board did not provide an 
adequate statement of reasons or bases for finding that VA 
had fulfilled the duty to assist.  The joint motion suggested 
that VA contact CURR to obtain the complete records related 
to the Veteran's active military service and, should any of 
the Veteran's in-service stressors be considered 
corroborated, a new VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify the 
Veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for any psychiatric 
disability, including PTSD and major 
depressive disorder.  In the letter, ask 
the Veteran to provide any more 
information that comes to mind regarding 
details surrounding the stressors that he 
alleges he was exposed to in service.  
Ask him to provide, to the best of his 
ability, any additional information, 
including detailed descriptions of 
stressful events, identifying and 
describing specific events, including all 
dates, places, and identifying 
information concerning his unit and the 
location of his unit when any stressful 
event occurred.  Invite him to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting the service department, and 
other appropriate agencies.  A record 
search should encompass the entire period 
of service in the Republic of Vietnam.  
The search should at least attempt to 
verify the duties required by those who 
participated in the mortars renovation 
program, duties and experiences during 
the Veteran's temporary duty at Qui Nhon 
and Pleiku, and verify the deaths 
reported by the Veteran.  Any additional 
action necessary for independent 
verification of the particular alleged 
stressors, to include follow-up action 
requested by the contacted agency, should 
be accomplished.  If the search for 
corroborating information leads to 
negative results, this should be 
documented in the claims file.

3.  Obtain the Veteran's VA treatment 
records pertinent to PTSD treatment from 
the Philadelphia VAMC prepared since 
September 2006, and any other medical 
facility identified by the Veteran, and 
associate the records with the claims 
folder.  Assist the Veteran in obtaining 
any identified records.

4.  Schedule the Veteran for a VA 
examination.  The claims file, including 
a complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should identify 
each psychiatric disability diagnosed.  
The examiner should then discuss the 
etiology and the onset of each diagnosed 
psychiatric disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed psychiatric disability is 
related to the Veteran's period of active 
military service.  Specifically, the 
examiner should relate any diagnosed PTSD 
to specific in-service stressors 
including, but not limited to, the 
stressors catalogued in this remand.  If 
any diagnosed PTSD is not attributable to 
an in-service stressor, the examiner is 
to indicate the incident that is the 
cause of any diagnosed PTSD.  The bases 
for the opinion(s) provided should be 
explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a psychiatric disability, 
including PTSD and major depressive 
disorder.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

